Citation Nr: 0720015	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  96-48 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increase in the 40 percent evaluation 
currently assigned for residuals of thoracic spine injury.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1986 to May 1986, 
and from April 1987 to February 1990.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 1996 RO decision which 
assigned an increased rating to 20 percent for the thoracic 
spine disability, effective from July 12, 1995, the date of 
claim for increase.  By rating action in December 1996, the 
RO assigned an increased rating to 40 percent, effective from 
the date of claim.  In May 2001, the Board remanded the 
appeal to the RO for additional development.  Two 
videoconference hearings have been afforded the veteran in 
August 2003 and in September 2005.  

In December 2005, the Board promulgated a decision which, in 
part, denied an evaluation in excess of 40 percent for the 
thoracic spine disability, and the veteran appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court").  In January 2007, the Court granted 
a Joint Motion for Partial Remand of the December 2005 Board 
decision that denied an increased rating for the thoracic 
spine disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Initially, the Board points out that the December 2005 Board 
decision included additional issues of service connection for 
a lumbar spine disability, including secondary to the 
thoracic spine disability and a total rating for compensation 
purposes based on individual unemployability (TDIU).  These 
additional issues were remanded for further development in 
December 2005, and were not a part of the vacate order of the 
Court.  As such, a temporary file may have been generated at 
the AMC.  This matter is brought to the attention of the AMC, 
because one of the instructions in the December 2005 remand 
was to obtain all available records pertaining to the veteran 
from the Social Security Administration (SSA), and may have 
already been completed.  

In the January 2007 Joint Motion for Partial Remand, the 
parties determined that VA failed to satisfy its duty to 
assist by not requesting records from the SSA with respect to 
the veteran's claim for an increased rating for his service-
connected thoracic spine disability.  As such, and as a 
result of the Court's order in this case, the Board has now 
been directed to obtain all available records from the SSA 
and to readjudicate the claim.  

The veteran's representative in a February 2007 statement has 
requested further, that VA obtain all VA and private 
treatment notes and medical records created since the Board's 
decision of December 2005 and prior to that date which are 
not already of record.  He also requested that once these 
records and the SSA records have been obtained, the veteran 
be afforded a current VA examination of his thoracic spine.  
The Board thus, finds that all such records should be 
obtained and once such records have been associated with the 
record on appeal, that the veteran should be afforded a 
contemporaneous examination.  The duty to assist includes 
providing a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to obtain a list of all VA and non-VA 
health care providers who have treated 
the veteran for his thoracic spine 
disability since September 2004, and 
obtain records from each health care 
provider identified.  The AMC should also 
take appropriate steps to obtain all 
employment health records related to the 
veteran's industrial accident in 1996, 
and all records pertaining to his claim 
for Workers' Compensation.  

2.  The AMC should obtain from the Social 
Security Administration all records 
pertinent to any award of either Social 
Security Administration disability 
benefits or Supplemental Security Income, 
including any administrative decision and 
the medical records relied upon 
concerning that claim.  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
thoracic spine disability.  All indicated 
tests and studies are to be performed.  
It is imperative that the claims folder 
be made available to the examiners for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiners, 
to the extent feasible, must dissociate 
those complaints and findings related to 
any other nonservice-connected segment of 
the spine from the thoracic spine.  The 
examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  

The orthopedic examiner should respond to 
the following:  

I.  Note any limitation of motion in 
the thoracolumbar spine.  

II.  Indicate whether the thoracic 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  Lastly, the examiner should 
express an opinion on whether pain 
of the thoracic spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the thoracic spine, 
including whether there is any bowel or 
bladder impairment related to the mid-
back disability, and provide a written 
discussion of the degree of residual 
weakness or sensory disturbances due to 
the thoracic spine, and how it impacts on 
motor function of the thoracic spine.  
The examiner should: 

I.  Indicate whether the veteran has 
recurring attacks of intervertebral 
disc syndrome referable to the 
thoracic spine?  If so, indicate the 
degree of intermittent relief he 
experiences between those attacks.  

II.  The examiner should note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and 
indicate the total duration of any 
of these episodes.  

The examiners should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's disability in accordance with 
the specified criteria.  If the examiners 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, that should be 
indicated and an explanation provided.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
furnished an SSOC that addresses all 
evidence and actions since the SSOC in 
January 2005, and be given an opportunity 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



			
	Barry F. Bohan	Steven L. Cohn
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


		
	S. L. Kennedy
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


